 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RICHARD STELLMACHER,                           No. 2:10-cv-01357-JAM-CKD
12                       Plaintiff,
13            v.                                        ORDER
14       ROBERTO M. GUERRERO et al.,                    (ECF No. 99)
15                       Defendants.
16

17           Presently pending before the court is plaintiff’s motion to compel responses to requests for

18   production. (ECF No. 99). Defendant has filed an opposition, and plaintiff a reply. (ECF Nos.

19   105, 107.)

20           Plaintiff seeks to compel responses due to defendant’s complete failure to respond to

21   discovery. (See ECF No. 99.) However, on February 18, 2020—the same date plaintiff filed the

22   present motion to compel—defendant mailed responses and documents to plaintiff, which were

23   received on February 20. (See ECF No. 105.)1

24           Because defendant has responded to discovery, although the documents were received two

25   days later than the date plaintiff set, the present motion to compel is moot, and is therefore

26
27   1
      The court notes that plaintiff was in possession of defendant’s discovery responses on February
     26, 2020 but failed to inform the court that responses were received in his supplemental
28   declaration filed on that date.
                                                        1
 1   DENIED. While plaintiff raises deficiencies with some of defendant’s individual responses in his

 2   reply (ECF No. 107), it is unclear which specific responses he is challenging. Additionally,

 3   defendant—proceeding pro se—is not afforded the proper opportunity to respond to plaintiff’s

 4   arguments raised for the first time in his reply.

 5              Accordingly, the court DENIES plaintiff’s motion to compel (ECF No. 99) without

 6   prejudice of raising objections to individual responses that plaintiff deems improper.

 7   Dated: April 14, 2020
                                                         _____________________________________
 8
                                                         CAROLYN K. DELANEY
 9                                                       UNITED STATES MAGISTRATE JUDGE

10

11   16.stell.1357

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
